Mr. Presiding Justice Higbee delivered the opinion of the court. 3. Appeal and error, § 1303*^when presumed that verdict of jury is correct on facts. There being no sufficient bill of exceptions in the record, it must be assumed that the verdict of the jury was correct upon the facts. 4. Schools and school districts, § 175*—when directors are not justified in excluding pupil from nearest school. Where school directors drew an imaginary line between two schoolhouses in their district, and the parent of a pupil in one of sai'd schools thereafter removed his residence to within a short distance of that school and within the territory allotted to it, his former residence being within the territory allotted by the directors to the other school, and the proofs in an action against said directors and the teacher for refusing to continue instruction to such pupil in said former school did not disclose any crowded condition of that school or any particular reason why it would be for the best interests of the district that said pupil should be removed to the other and distant school, or that said pupil had been guilty of any misconduct, held, that the directors were not justified in excluding the pupil from the school nearest him.